Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0222. JEREMIAH PONDER v. THE STATE.

      In February 2015, Jeremiah Ponder pled guilty to family violence battery and
second degree criminal damage to property. The record contains no indication that
he filed a direct appeal from his judgment of conviction. On October 19, 2017,
Ponder filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Ponder’s notice of appeal was
untimely filed 966 days after entry of the order sought to be appealed. Consequently,
we lack jurisdiction over this appeal, which is hereby DISMISSED.
      Because Ponder was represented by counsel during his plea before the trial
court, he is informed of the following in accordance with Rowland, 264 Ga. at 875-
876 (2): This appeal has been dismissed because you failed to file a proper and timely
notice of appeal. If you still wish to appeal, you may petition the trial court for leave
to file an out-of-time appeal. If the trial court grants your request, you will have 30
days from the entry of that order to file a notice of appeal referencing your conviction.
If the trial court denies your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing the denial of your request for an out-of-
time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Ponder and
to plea counsel, and the latter also is DIRECTED to send a copy to Ponder.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/09/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.